     Case 1:15-cr-00046-NONE-SKO Document 281 Filed 11/10/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    CHRISTINA ANTONIA MARTINEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:15-cr-00046-NONE-SKO
12                           Plaintiff,             ORDER TO EXTEND SURRENDER DATE
13     vs.
                                                    Judge: Hon. Dale A. Drozd
14     CHRISTINA ANTONIA MARTINEZ,
15                           Defendant.
16
17            On July 8, 2019 Christina Antonia Martinez was sentenced to a 30-month term of
18    imprisonment in the United States Bureau of Prisons, and allowed to self-surrender to the Bureau
19    of Prisons to begin service of her term. Defendant Martinez petitioned this court for an order
20    extending her previously imposed surrender date and the matter came on for hearing on October
21    30, 2020. Having considered the arguments of the parties, the Court Orders:
22            Having been sentenced to the custody of the Bureau of Prisons, Defendant Christina
23    Antonia Martinez, shall surrender to the institution designated by the Bureau of Prisons, or if no
24    such institution has been designated, to the United States Marshal’s office in Fresno, California
25    before 2:00 p.m. on January 27, 2021. The defendant is advised it is a criminal offense
26    punishable by a consecutive term of imprisonment to fail to surrender for service of sentence
27    /////
28    ////
     Case 1:15-cr-00046-NONE-SKO Document 281 Filed 11/10/20 Page 2 of 2


 1    pursuant to the order of this Court. All conditions of pretrial release shall remain in effect until

 2    the defendant surrenders in accordance with this Order.
 3
 4    IT IS SO ORDERED.

 5         Dated:        November 9, 2020
                                                          UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Manokoiune
       Martinez: Order Extending Surrender Date         -2-
